840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie Ray DOUGLAS, Petitioner-Appellant,v.P. KEOHANE, Warden, et al., Respondents-Appellees.
No. 87-5761.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

1
Before BOYCE F. MARTIN Jr., and ALAN E. NORRIS, Circuit Judges and JOINER, Senior District Judge.*

ORDER

2
This pro se petitioner, a federal prisoner incarcerated at the Federal Correctional Institution in Memphis, appeals the district court's judgment dismissing his application for habeas relief filed under 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
After pleading guilty to armed bank robbery under 18 U.S.C. Sec. 2113(a)(d), the petitioner was sentenced to 20 years imprisonment.  Applying for habeas relief, he requested an order directing the respondents to immediately establish his release date under Sec. 235(b) of the Sentencing Reform Act, 18 U.S.C. Sec. 3551.


4
The magistrate recommended denying the petition and dismissing the application without prejudice because the petitioner merely wanted his future rights determined under the statute in question and he presented no justifiable controversy.  Upon review in light of petitioner's timely objections, the district court adopted the magistrate's report and dismissed the petition.


5
Upon review, we conclude the district court properly dismissed the petition for the reasons stated in the magistrate's report as adopted by the court in its judgment of June 27, 1987.    See Miller v. Story, 814 F.2d 320, 321 (6th Cir.1987) (per curiam);  Farese v. Story, 823 F.2d 975, 977 (6th Cir.1987) (per curiam).  Accordingly, we affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation